AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Commi!ted On or After November I. 1987)
                                         V.


              ALFREDO ALDAPE-GUERRERO                                       Case Number: 20-CR-00230-MJS

                                                                            ZAINAB KHAN, Federal Defenders
                                                                            Defendant ·s Altorney


REGISTRATION NO. 91868298                                                                                     FILED
THE DEFENDANT:
                                                                                                                  MAR 1 8 2020
 IZl pleaded guilty to count(s) 1 ofINDICTMENT (Misdemeanor)
 •    was found guilty to count(s)                                                     CLERK us DISTRICT COUHT      IA

      after a plea of not guilty.                                                 LlB~Y~~.---:---~i:::;.i.;~~E_P_ur_v_,
      Accordingly, the defendant is adjudged guilty of such count(s), which involve t e o owing offense(s):

Title & Section                        Nature of Offense                                                      Count Number(s)
8:1325(a)(l)                           IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                               1

 D The defendant has been found not guilty on count(s)                   --------------------
 •    Count(s)
                        ------------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      ~TIME SERVED                       • _________ days
  ~  Assessment: $10 WAIVED ~ Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          March 18, 2020
                                                                          Date of Imposition of Sentence




                 ~
                    .   ,..;,-'",'.
Received         ~~                                                       :Micliae[J. Seng
               DU                                                         HONORABLE MICHAEL J. SENG
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                20-CR-0023 0-MJS
